Citation Nr: 0737218	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to October 
1967.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the RO.  

In a November 2005 decision, the Board denied service 
connection for an acquired psychiatric disability, to include 
PTSD.  

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  

The November 2005 Board decision was vacated and remanded to 
the Board by an Order of the Court in October 2006, based on 
a Joint Motion To Vacate And Remand (Joint Motion).  

In April 2007, this matter was remanded by the Board for 
additional development and adjudication.  This having been 
completed, the matter has been returned to the Board for 
further review.  



FINDINGS OF FACT

1.  The weight of the medical evidence is against a showing 
that the veteran has a diagnosis of PTSD.  

2.  The veteran currently is not shown to have dysthymia or 
other innocently acquired psychiatric condition that is due 
to any event or incident of his period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability to include PTSD due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), and 4.125(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in November 2001, April 2002, 
February 2004, and April 2007, the veteran was furnished 
notice of the type of evidence needed in order to 
substantiate his claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  
The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, records of the Social 
Security Administration, VA examinations, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103.


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) were 
made effective the date of the Cohen decision.  Service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.  

In addition, the veteran contends that he has developed PTSD 
as a result of several fights and assaults during active 
service, including an attempted rape.  The provisions of 
38 C.F.R. § 3.304(f) were recently amended to address the 
development of PTSD due to assault.  

This regulation now states that if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) (3).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

Initially, the Board notes that none of the veteran's alleged 
stressors involve combat with the enemy.  There is no 
evidence to suggest that the veteran ever engaged in combat, 
and he does not contend otherwise.  Therefore, the Board 
finds that the veteran did not engage in combat with the 
enemy.  

In an April 2002 statement, the veteran described four 
stressors that he believed led to the development of PTSD.  
Each of these incidents involved assaults at the hand of one 
or more other soldiers.  

The veteran gave the dates of two of these stressors as 
September 1964, and June 1966.  Another was two days before 
returning to the United States from Germany for discharge.  
The fourth date was not provided, but occurred during service 
in Germany.  

The medical records and additional statements from the 
veteran further show that one of these incidents involved an 
attempted rape at the hands of a group of soldiers while he 
was in the stockade.  

A careful review of the record shows that the veteran's 
service medical records are negative for treatment or a 
diagnosis of any psychiatric disability, including PTSD.  

The service personnel records show that the veteran was 
punished for misbehavior that included an assault in 
September 1964.  These records also confirm that the veteran 
was confined to the stockade in May 1967.  

The SSA records dated from 1998 to 1999 show treatment for 
various physical problems.  These records are negative for a 
psychiatric disability.  

The remaining post service medical records are negative for 
evidence of treatment for a psychiatric condition until 
approximately 2000.  The November 2000 VA records show a 
diagnosis of major depression.  

The November 2001 VA treatment records include diagnoses of 
PTSD, dysthymia, history of ethanol dependence, past history 
of heroin dependence, and mixed personality disorder.  

The veteran was afforded a VA psychiatric examination in 
April 2002.  The claims folder was requested but not 
delivered in time for review, although the veteran brought 
some records to the examination on his own.  

The examiner noted that the veteran had served in the Vietnam 
era, but did not deploy to the Republic of Vietnam.  He had 
considerable difficulties with conduct in the military, with 
numerous Article 15s and three court-martials, most of them 
for fights.  

The VA examiner stated that the veteran was not very 
forthcoming with the information required.  After further 
review of the veteran's history, the examiner opined that 
there was nothing solid or credible that could be ascertained 
in the area of PTSD linked to service.  

The examiner added that no PTSD symptomatology was detected.  
After mental status examination, the diagnoses included those 
of dysthymia and personality disorder.  The examiner 
concluded by opining that the veteran did not manifest PTSD, 
and that his allegations of PTSD were not supported.  

The examiner noted that PTSD has specific criteria  that at 
this point were not correlated with the overall longitudinal 
history, although having the claims folder would assist in 
this correlation.  

The principal diagnosis was that of a personality disorder as 
well as a lengthy history of alcohol and polysubstance abuse, 
which according to the veteran was in remission.  

A large volume of VA treatment records dated from 2002 to 
2004 were received and reviewed in conjunction with the 
veteran's claim.  In general, these records show that the 
veteran was admitted for detoxification and PTSD treatment.  

A VA discharge summary shows that the veteran was an 
inpatient from June 2002 to December 2002.  He was admitted 
for treatment of PTSD with flashbacks, recurrent memories, 
chronic depression, guilt, anger and irritability with verbal 
outbursts, anxiety, hypervigilance, sleep disturbances, and 
social isolation and withdrawal.  

During hospitalization, the veteran underwent group and 
individual therapy, including anger management.  He was 
stable and substance free at discharge.  The diagnoses 
included those of PTSD, dysthymia and polysubstance abuse.  
The only stressor that was apparently mentioned during this 
treatment was the attempted rape.  

The hospital treatment records from November 2002 note that 
the veteran was not attending the sexual trauma group.  The 
veteran explained that this was because he was not sexually 
abused, but that it was only an attempted sexual assault.  
The examiner added that the veteran did not give any 
indication that he was seriously disturbed by the assault.  

The VA treatment records from 2003 to 2004 show that the 
veteran continued to be seen for dysthymia, PTSD and 
substance abuse.  

Additional VA treatment records indicate that the veteran 
underwent a PTSD diagnostic interview in October 2003.  He 
was noted to have a long history of alcohol and substance 
abuse, for which he currently refused treatment.  

The examiner noted that he was referring the veteran to PTSD 
group therapy at the veteran's request in hopes it would 
engage him in treatment for his substance abuse issues, which 
the examiner opined were his greatest area of concern.  

An interview with the veteran revealed a long history of 
fighting and physical aggression both during and prior to the 
military, and that he frequently received disciplinary 
actions as a result.  

The veteran reported that he had been raped in the stockade.  
He described this incident with very little emotion or 
distress, but said it continued to bother him.  

Following the mental status examination, the diagnoses were 
those of alcohol dependence, in brief remission, history of 
polysubstance abuse, and symptoms of PTSD.  The Axis IV 
listings included those of exposure to military sexual 
trauma.  

Additional VA treatment records from October 2003 state that 
the veteran reported his rage and anger were triggered by 
memories of the attempted rape in service, although the 
veteran said he had not been raped.  

This examiner noted that the veteran had told the previous 
examiner that he had been raped.  When confronted with this 
contradiction, the veteran stated that the first psychologist 
had misunderstood him and that there had been only an 
attempt. 

A "buddy" statement from C.B. was received in December 
2003.  C.B. said that he had witnessed the attack and 
attempted rape of the veteran while in the stockade in May 
1967.  He added that the veteran did not report this assault 
because he was told he would be killed if he did.  

The veteran was afforded an additional VA psychiatric 
examination in November 2004.  The claims folder was 
available for review on this occasion.  Multiple psychiatric 
hospitalizations since the last VA examination were noted for 
substance abuse treatment as well as suicidal ideation.  

The veteran's reported symptoms included trauma related 
nightmares, paranoia, depressed mood, extreme irritability, 
aggressive behavior, and visual hallucinations of the 
soldiers who attacked him when he was exposed to crowds.  

The veteran's reported stressors were noted, which all 
involved participation in multiple fights with fellow 
soldiers.  He reported that the most significant event was 
when a friend of his was going to be raped by a group of 
soldiers.  The veteran said that he jumped into the assault 
and fought off the attackers.  

The examiner noted that these events all involved a risk of 
injury to him and could be considered a moderate level of 
traumatic stress exposure.  However, the examiner further 
noted that the veteran reported fighting back on each 
occasion.  Therefore, this did not meet the criteria for 
PTSD.  

The examiner explained that for a diagnosis of PTSD, one must 
have a response involving intense helplessness and fear 
during and following the event.  In contrast, the veteran's 
response was one of intense aggression.  

Following mental status examination, the diagnoses were those 
of depression, polysubstance abuse, alcohol dependence and 
antisocial personality disorder.  

Following remand in April 2007, additional VA treatment 
records were associated with the veteran's claims file.  
These records indicate continued treatment for and diagnoses 
of alcohol dependence, history of and recurrent polysubstance 
dependence and PTSD.  

After consideration of the veteran's contentions and the 
evidence of record, the Board finds that service connection 
for PTSD or any other innocently acquired psychiatric 
disability is not warranted.  

Here, the Board notes that, while the veteran's claims file 
contains treatment records noting diagnoses of PTSD, neither 
of the VA examiners (who examined the veteran connection with 
the claim) diagnosed the veteran with PTSD.  

The April 2002 VA examination was completed without the 
benefit of the claims folder, but the Board notes that the 
history reported to the examiner by the veteran was the same 
as included in the claims folder.  This examiner considered 
the veteran's reported stressors and current symptoms, and 
found that there was no basis for PTSD.  

The claims folder was available for the November 2004 
examiner, but he also found that there was no basis for 
diagnosis of PTSD.  Although the examiner noted that while in 
general the stressors might have been moderately traumatic, 
the veteran's responses to them showed that they did not 
result in trauma.  The examiner opined that the veteran did 
not have PTSD.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  

The provisions of 38 C.F.R. § 3.304(f) also indicate that 
there must be medical evidence of a diagnosis of PTSD before 
service connection can be established for this disability.  

At this point, the Board notes that the veteran's claims file 
does indicate that he has been diagnosed with PTSD.  The 
Board finds, however, that the opinion of the VA examiners 
should carry the most weight in this case.  

Here, the Board notes that the November 2004 examiner 
examined both the veteran and his claims file in connection 
with his opinion, and while the April 2002 examiner did not 
have the benefit of the veteran's claims file, the Board 
notes that the history reported to the examiner by the 
veteran was the same as included in the claims folder.  

In this regard, the Board also notes that the diagnoses of 
PTSD that appear in treatment notes do not appear to be based 
on a full review of the veteran's claims file, nor do they 
appear to be supported by any specific stressors.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  
  
Based on the foregoing, the Board finds that the weight of 
the evidence is against a finding that the veteran's suffers 
from a diagnosis of PTSD in accordance with the provisions of 
38 C.F.R. § 4.125(a).  Without compentent evidence of a 
current diagnosis, a claim of service connection cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Next, the Board notes that the current medical records also 
contain diagnosis of depression and dysthymia.  However, the 
service medical records are negative for treatment or 
evidence of the manifestation.  

Furthermore, there is no evidence for treatment of these 
disabilities until more than 30 years after discharge from 
service, and there is no evidence of a medical opinion that 
relates these diagnoses to active service.  Therefore, 
service connection for depression and dysthymia is also not 
merited.  

In so finding, the Board does not question the sincerity of 
the veteran's belief that he has an acquired psychiatric 
disability, to include PTSD, due to his service.  Nor does 
the Board wish to in any way diminish the veteran's honored 
service.  

The Board notes, however, that as a lay person, the veteran 
is not competent on his own to establish a medical diagnosis 
or show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

On these facts, service connection for an innocently acquired 
psychiatric disorder, to include PTSD,  must be denied  




ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD, is denied.  



____________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


